Case: 20-10424-BAH Doc #: 39-1 Filed: 09/15/20 Desc: Notice of Hearing (Contingent)
                                  Page 1 of 1


                                  UNITED STATES BANKRUPTCY COURT
                                     DISTRICT OF NEW HAMPSHIRE
In re:
Theresa Pearson,                                                              Bk. No. 20-10424-BAH
                     Debtor                                                   Chapter 13


                     NOTICE OF CONTINGENT HEARING ON CONFIRMATION
                                  (RESPONSE REQUIRED)

    The debtor’s Amended Plan dated September 15, 2020 is scheduled for a hearing on confirmation pursuant to 11
U.S.C. § 1324 before the United States Bankruptcy Court, Courtroom A, Warren B. Rudman U.S. Courthouse, 55
Pleasant Street, Concord, New Hampshire, on October 23, 2020 at 9:00 a.m.

    An order confirming the plan will be binding on all parties pursuant to 11 U.S.C. § 1327, except as provided by
11 U.S.C. § 1329.

    YOUR RIGHTS MAY BE AFFECTED. You should read the attached plan carefully and discuss it with
your attorney. If you do not have an attorney, you may wish to consult one.

    If you have no objection to the confirmation of the debtor’s plan dated September 15, 2020, no action is required
by you. If you do object to the plan, or if you wish to be heard on any matter regarding its confirmation, you must file
a written objection with the Clerk, United States Bankruptcy Court, Warren B. Rudman U.S. Courthouse, 55 Pleasant
Street, Room 200, Concord, NH 03301 on or before October 9, 2020.

     A copy of your objection or statement must be mailed or delivered to the undersigned debtor or debtor’s attorney
at the address set forth below, the chapter 13 trustee, and the United States Trustee, and a certificate of such action
must be filed with the clerk. If you file an objection or statement, you must also appear at the hearing on the date and
time set forth above.

    If no objections are filed by the objection deadline stated above, October 9, 2020, the court may enter an
order confirming the plan without a hearing.


                                                                         Theresa Pearson
                                                                         Chapter 13 Debtor
                                                                         By Her Attorneys

Date: September 15, 2020                                                 /s/Steven M. Notinger
                                                                         Steven M. Notinger (BNH 03229)
                                                                         Notinger Law, PLLC
                                                                         PO Box 7010
                                                                         Nashua, NH 03060
                                                                         (603)888-0803
                                                                         steve@notingerlaw.com




LBF 3015-1B (Eff. 12/1/17)
